Case 2:20-cv-09670-CAS-AFM Document 6 Filed 10/27/20 Page 1 of 3 Page ID #:20
Case 2:20-cv-09670-CAS-AFM Document 6 Filed 10/27/20 Page 2 of 3 Page ID #:21
Case 2:20-cv-09670-CAS-AFM Document 6 Filed 10/27/20 Page 3 of 3 Page ID #:22

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:20-cv-09670-CAS-AFMx                                        Date: 2FWREHU  
Title     Bell Fund VI LA Pasadena, LP v. Samantha Parker, et al.


        Subject matter jurisdiction exists over civil actions “arising under” federal law. 28 U.S.C.
§ 1331. A claim arises under federal law “when a federal question is presented on the face of plaintiff’s
properly pleaded complaint.” See Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). There is no
federal question jurisdiction even if there is a federal defense to the claim or a counterclaim arising
under federal law. See Caterpillar, Inc., 482 U.S. at 392-93. This is a simple state law unlawful
detainer case, and there is no federal question presented on the face of Plaintiff’s Complaint.
Defendant’s assertion of RESPA in the Notice of Removal is an apparent attempt to allege a
counterclaim against Plaintiff based on a federal statute. That, however, does not create federal
question jurisdiction over a state law dispute and defendant has not met her burden of proving
jurisdiction exists in this Court. See, e.g., HSBC Bank USA, N.A. v. Bryant, 2009 WL 3787195, at n.2,
*3 (S.D. Cal. Nov. 10, 2009) (remanding state court unlawful detainer action for lack of jurisdiction
where RESPA alleged as counterclaim); Prestige Homes, LLC v. Willis, 2014 WL 295049, at *3 (E.D.
Cal. Jan. 24, 2014) (same).

        Moreover, the notice of removal has not alleged diversity jurisdiction, and it is clear from the
face of the Complaint that no diversity jurisdiction exists under 28 U.S.C. § 1332. The amount
demanded on the face of the Complaint is alleged not to exceed $10,000 – well below the statutory
threshold of $75,000. Defendant has made no plausible allegations showing how those damages would
exceed $75,000.

      The Court thus REMANDS the action to state court forthwith and orders the Court Clerk
promptly to serve this order on all parties who have appeared in this action.


cc: Pro Se Defendant




CV-90 (03/15)                          Civil Minutes – General                          Page 2 of 2
